DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
To promote compact prosecution, it is noted that claim 12 appears to recite a limitation that is in conflict with a limitation of claim 7 from which it depends. In particular, claim 7 recites that the ultrasonic transducer is “within the mixing valve” which is remote from the body (i.e. below the counter, as understood); while claim 12 requires that the ultrasonic transducer is integrated with the aerator in the faucet spout. 
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A (fig. 2), wherein the mixing valve and ultrasonic transducer are in the faucet body; 
Species B (fig 1), wherein the mixing valve and ultrasonic transducer are remote from the faucet; and
Species C (fig. 3), wherein the ultrasonic transducer is in the head of the faucet. 
The species are independent or distinct because they require mutually exclusive features and/or comprise materially different design or operation. By way of example, Species A, B & C each require at least the ultrasonic transducer to be located in a different part of the system (i.e., the faucet body, the remote mixing valve, and the faucet head; respectively), resulting in a mutually exclusive difference among the listed species. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the inventions / distinct species have acquired a separate status in the art in view of their different classification; 
the inventions / distinct species have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions / distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Furthermore, the search and/or examination burden is not limited exclusively to a prior art search but also includes that effort required to apply the art by making and discussing all appropriate grounds of rejection.  Multiple inventions or distinct species, such as those in the present application, normally require additional reference material and further discussion for each additional invention or species examined.  Concurrent examination of multiple inventions or distinct species would thus typically involve a significant burden even if all searches were coextensive.  However, in the present application, the prior art search is not coextensive.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538.  The examiner can normally be reached on Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753